Title: To Alexander Hamilton from Gouverneur Morris, 31 August 1802
From: Morris, Gouverneur
To: Hamilton, Alexander



Alexander Hamilton Esqr.New York
Morrisania [New York] 31 Aug. 1802
My dear Sir

Enclosed you have a Letter for you I have this Instant received from Leray. I must add a word respecting that same Bill of Exchange. I have agreed to pay to Mr. Tillier whatever the Company shall owe him and Thereby confirm what I have said to you upon that Subject but it is upon the express Condition that the Bill in Question be deposited, in your Hands if you please, so that I may be possest of it eventually as Assets of the Company. I am fully convinced that they can owe Nothing to Mr. Tillier but in any and every Case that Bill must come at last into my Hands. Leray will be here on Saturday Morning and will expect to meet you and receive from you the field Books of No. four. I wish you could contrive to come over early in the Day so as to a Business I will mention and which he did not because it was not then matur’d and he is obliged to leave this on Sunday Morning. It relates to our friend who is now with me.
